DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word 

Claim Objections
Claim 29 objected to because of the following informalities:  A claim cannot be dependent from a cancelled claim. Appropriate correction is required.

Claim 30 objected under 37 CFR 1.75  as being a substantial duplicate of claim 2. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112 (a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claim 32 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The cited "third width" of the newly added claim 32 is interpreted indefinite as the specification has no clear description of the term. 



Claim Rejections - 35 USC § 112 (b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-31 & 33-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 30 is filed as additional independent claim and dependent claims 31-36, appear identical, not patentable distinction of the previous claim elements  of claim 2 (for claim 30), claim 28 (for claim 31), claim 4 (for claim 33), claim 5 (for claim 34), claim 11 (for claim 35), claim 6 (for claim 36).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim  29 is rejected under 35 U.S.C. 103 as being unpatentable over Fuller et al., Pub. No.: US 20200039643 A1, in view of Buchmueller et al., Patent No.: US 9969494 B1, further in view of Prager et al., Pub. No.: US 20190193856 A1

Regarding claim 29, Fuller et al. discloses an unmanned aerial vehicle. 
Fuller et al. in view of Buchmueller et al. does not explicitly disclose “hook recess”, however Prager et al., US 20190193856 A1, teaches Active Position Control of Tethered Hook and discloses, comprising:
wherein the lever encloses the hook recess when in the first position ([0173] FIG. 10 illustrates a perspective view, a side view, and a top view of an additional implementation of a repositioning device. Namely, FIG. 10 illustrates payload coupling apparatus 1000 equipped with a plurality of adjustable fins or airfoils 1002, 1004, 1006, and 1008, which constitute the repositioning device or apparatus. Due to the hook recess or opening on payload coupling apparatus 1000, fins 1004 and 1006 may be smaller than fins 1002 and 1008. Alternatively, in other implementations, fins 1002-1008 may be uniformly sized, and/or may include different shapes, aerodynamic features, and design aspects than shown in FIG. 10.”  & [0040] In another example, the repositioning device may take the form of an arm coupled at a first end thereof to the UAV. The arm may include, at a second end thereof, a guide through which the tether extends. The position and orientation of the arm may be adjustable with respect to the UAV in one or more degrees of arm may be positioned underneath the UAV so that the guide encircles or engages the tether at a point closer to the hook than the point at which the UAV engages the tether (i.e., at the spool). Thus, by repositioning the tether guide horizontally with respect to the UAV, the horizontal position of the hook may be controlled more directly than it could be controlled by repositioning the UAV. Repositioning of the hook by way of the arm may steer the hook onto the attachment point on the payload and may also be used to suppress oscillations of the payload during pickup and drop-off (e.g., during winch-up and winch-down). & [0041] In a further example, the repositioning device may take the form of a plurality of adjustable fins, airfoils, or other aerodynamic features on the hook. Since the hook is positioned below the UAV, the fins on the hook may be actuated to steer the hook using the downwash of air generated by the UAV as it hovers. The fins may be actuated in coordination with one another to adjust a horizontal position of the hook (i.e., by generating a force on the hook) and an orientation of the hook (i.e., by generating a torque on the hook). In some implementations, the fins may be passive (i.e., not actuated) and may operate to suppress oscillations of the hook by (i) keeping the hook approximately centered underneath the UAV as a result of the downwash of air generated by the UAV and (ii) generating additional drag on the hook in a horizontal direction as the hook swings. The passive fins may be biased into a deployed position or configuration by one or more springs. The fins may be pushed into a hidden or stowed-away configuration when the hook is retracted into the UAV or if it snags on an obstacle in the environment. );.
Prager et al. teaches that these features are useful in order to provide an example system includes an aerial vehicle, a sensor, and a winch system configured to deploy a payload coupling apparatus coupled to the tether so as to engage a payload before pick-up or disengage the payload before drop-off.  (see Abstract and para.[0004]).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to use these above mentioned features disclosed by Prager et al. with the system disclosed by Fuller et al. in view of Buchmueller et al. in order to provide a system includes  an UAV, a sensor and a winch system configured to pick-up, transport, position of the UAV may then be fixed above the payload so as not to have movement of the UAV induce oscillations or other movements in the payload coupling apparatus hanging there below on the tether (see Abstract and para.[0004]).


Response to Amendment
The amendment filed on 01/06/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: Newly added claim 32 have the claim element “third width” which is not defined in the specification nor cited on any previous claim elements. Therefore it is considered as a “new matter”. 
Applicant is required to cancel the new matter in the reply to this Office Action.



Response to Arguments

Applicant’s arguments, see Applicant Arguments/Remarks pages 9-16, filed on 01/06/2022, with respect to claims, 2, 21 & 26 have been fully considered and are persuasive. The rejection of claims 2, 21 & 26 has been withdrawn. 

Allowable Subject Matter
As allowable subject matter has been indicated of independent claims 2, 21 & 26, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Claims 2, 21 & 26 would be allowable if comply with all formal requirements or specifically traverse each requirement not complied with including all of the limitations of the base claim and any intervening claims.

Claim 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.





Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prager; Andre et al.	US 20190193856 A1	Active Position Control of Tethered Hook
MUPENDE; IIaka et al.	US 20180290866 A1	HOIST DRUM AND FIBER ROPE DRIVE HAVING SUCH A HOIST DRUM
Mann; Samuel J.	US 20120080652 A1	LINE STORING YACHT WINCH WITH TENSION-APPLYING LEVEL WIND MECHANISM
Stoops; Bobby G.	US 4039220 A	Latch for hoisting hook
COWGILL JR HARRY B	US 2467112 A	Pickup apparatus for aerial cargo
appear to anticipate the current invention. See Notice of References cited.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JALAL CENGIZ CODUROGLU whose telephone number is (408)918-7527. The examiner can normally be reached Monday -Friday 8-6 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JALAL C CODUROGLU/Examiner, Art Unit 3665

/BEHRANG BADII/Primary Examiner, Art Unit 3665